Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

        AGREEMENT AND PLAN OF MERGER (“Agreement”) made this 24th day of
December 2008 by and among NB Telecom, Inc., a Nevada corporation (the
“Parent”), China XD Plastics Company Limited, a Nevada corporation (the “Merger
Sub”) wholly owned by the Parent, and Favor Sea Limited (“Company”) a British
Virgin Islands corporation, and XD. Engineering Plastics Company Limited, a
British Virgin Islands corporation, the principal shareholder of the Company
(the “Principal Shareholder” and together with the minority shareholders in the
Company, the “Sellers”).

R E C I T A L S:

        A.     The respective Boards of Directors of the Parent and the Company
have determined that an acquisition of the Company by the Merger Sub and then
the merger of the Merger Sub with and into the Parent (the “Merger”), upon the
terms and subject to the conditions set forth in this Agreement, would be fair
and in the best interests of their respective shareholders, and such Boards of
Directors have approved such Merger, pursuant to which shares of Common Stock of
the Company (“Company Common Stock”) issued and outstanding immediately prior to
the Effective Time of the Merger (as defined in Section 1.03) and all securities
convertible or exchangeable into Company Common Stock will be exchanged
(including by reservation for future issuances) will be exchanged for the right
to receive 99% of Common Stock of the Parent (“Parent Common Stock”) other than
Dissenting Shares (as defined in Section 2.01(d)).

        B.     The Parent, the Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.

        C.     For federal income tax purposes, the parties intend that the
Merger shall qualify as reorganization under the provisions of Section 368 of
the Internal Revenue Code of 1986, as amended (the “Code”).

        NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:

ARTICLE I:
THE MERGER AND MERGER CONSIDERATION

1.01   The Merger and Consideration. Upon the terms and subject to the
conditions set forth in this Agreement, and in accordance with the Nevada
Corporations Code (the “Nevada Statutes”), the Merger Sub shall acquire the
Company and then shall be merged with and into the Parent at the Effective Time
of the Merger. The Company will become a wholly owned subsidiary of the Parent
upon which the Merger Sub shall no long exist, and Parent’s name will change to
the Merger Sub’s name, pursuant to section 92A.180 of the Nevada Statutes. The
Merger Sub shall issue (i) to the Sellers and their designees, 10 shares or such
number of shares of the common stock of the Merger Sub which shall constitute no
more than 10% ownership interest in the Merger Sub and which shall be converted
into approximately 50,367,778 shares of the Parent Common Stock prior to and
approximately 405,928 post a reverse stock split in accordance with Section 1.08
to be done in conjunction of the Merger, and 1,000,000 shares of convertible
Series A preferred stock which shall convert approximately 1:38.2 into
38,194,072 shares of Parent Common Stock after the completion of the Merger so
that eventually the Sellers and their designees shall own approximately 99% of
Parent Common Stock outstanding post the completion of the Merger; and (ii) to
the Principal Shareholder and their designees, 1,000,000 shares of Series B
preferred stock. Immediately after the Merger and the reverse stock split in
accordance with Section 1.08, the Parent shall conduct an amendment to its
charter to increase the authorized shares of Parent Common Stock to 500,000,000
to allow such conversion of preferred stock into Parent Common Stock. At that
time, the Parent will also amend its charter to increase the authorized shares
of its preferred stock to 50,000,000. Forms of the certificates of designation
of the Series A convertible preferred stock and Series B preferred stock are
attached hereto as Exhibit A and Exhibit B, respectively.

--------------------------------------------------------------------------------



1.02   Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Section
7.01 and subject to the satisfaction or waiver of the conditions set forth in
Article VI, the closing of the Merger (the “Closing”) will take place at 10:00
a.m. on the business day upon satisfaction of the conditions set forth in
Article VI (or as soon as practicable thereafter following satisfaction or
waiver of the conditions set forth in Article VI) (the “Closing Date”), at the
offices of Troutman Sanders LLP in New York, unless another date, time or place
is agreed to in writing by the parties hereto.

1.03   Effective Time of Merger. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article VI, the parties
shall file articles of merger (the “Articles of Merger”) executed in accordance
with the relevant provisions of the Nevada Statutes and shall make all other
filings or recordings required under Nevada Statutes. The Merger shall become
effective at such time as the Articles of Merger are duly filed with the
Secretary of State of Nevada or at such other time as is permissible in
accordance with Nevada Statutes and as the Parent and the Company shall agree
should be specified in the Articles of Merger (the time the Merger becomes
effective being the “Effective Time of the Merger”). The Parent shall use
reasonable efforts to have the Closing Date and the Effective Time of the Merger
to be the same day.

1.04   Effects of the Merger. The Merger shall have the effects set forth in the
applicable provisions of the Nevada Statutes.

1.05   Articles of Incorporation; Bylaws; Purposes.

        (a)     The Certificate of Incorporation of the Parent in effect
immediately prior to the Effective Time of the Merger shall be the Certificate
of Incorporation of the Parent until thereafter changed or amended as provided
therein or by applicable law.

2

--------------------------------------------------------------------------------



        (b)     The Bylaws of the Parent in effect at the Effective Time of the
Merger shall be the Bylaws of the Parent until thereafter changed or amended as
provided therein or by applicable law.

        (c)     The purposes of the Parent and the total number of its
authorized capital stock shall be as set forth in the Certificate of
Incorporation of the Parent in effect immediately prior to the Effective Time of
the Merger until such time as such purposes and such number may be amended as
provided in the Certificate of Incorporation of the Parent and by applicable
law.

1.06   Directors. The directors of the Company at the Effective Time of the
Merger shall be the directors of the Parent, and its subsidiary, until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.

1.07   Officers. The officers of the Company at the Effective Time of the Merger
shall be the officers of the Parent and its subsidiary, until the earlier of
their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.

1.08   Stock Split. Immediately following the execution of this Agreement, the
Parent shall take all actions required to affect an approximate one hundred and
twenty-four and one tenth for one reverse split (124.1:1) of the authorized and
issued and outstanding Parent Common Stock, so that after such split and
redemption there will be approximately authorized, issued and outstanding
805,928 shares of the Parent Common Stock. The record and effective date of the
reverse split shall be December 31, 2008.

1.09   Round-Up. Immediately following the execution of this Agreement and upon
the effectiveness of the reverse split, the surviving entity of the Merger will
issue an appropriate number of shares to round-up any fractional shares and
shares below 100 post the reverse split held by each shareholder of record on
the record date of December 31, 2008 to 100 shares of Parent Common Stock. Such
newly issued shares for the round-up shall be referred to hereinafter as the
“Round-Up Shares”. Such Round-Up Shares shall be deducted from the account(s) of
certain shareholders of the Parent existing prior to the date of this Agreement
designated by the Parent per the Parent’s written instruction to the transfer
agent of the Parent.

ARTICLE II:
EFFECT OF THE MERGER
ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS

2.01   Effect on Capital Stock. As of the Effective Time of the Merger, by
virtue of the Merger and without any action on the part of the holders of shares
of Company Common Stock or any shares of capital stock of the Merger Sub:

3

--------------------------------------------------------------------------------



        (a)     Common Stock of the Merger Sub. Each share of common stock of
the Merger Sub issued and outstanding immediately prior to the Effective Time of
the Merger shall be converted into shares of Parent Common Stock according to
Section 2.02 and shall be the issued and outstanding capital stock of the
Parent.

        (b)     Cancellation of Parent-Owned Merger Sub Common Stock. Each share
of Common Stock of the Merger Sub that is owned by the Parent shall
automatically be cancelled and retired and shall cease to exist, and no Parent
Common Stock or other consideration shall be delivered or deliverable in
exchange therefor.

        (c)     Conversion of Company Common Stock. Except as otherwise provided
herein, each issued and outstanding share of Company Common Stock shall be
converted into fully paid and nonassessable shares of Parent Common Stock in
accordance with the Exchange Ratio described in Section 2.02.

        (d)     Dissenting Shares. Notwithstanding anything in this Agreement to
the contrary, shares of Company Common Stock issued and outstanding immediately
prior to the Effective Time of the Merger held by a holder (if any) who has the
right to demand payment for and an appraisal of such shares as provided under
British Virgin Islands law, if applicable, (“Dissenting Shares”) shall not be
converted into a right to receive Merger Consideration unless such holder fails
to perfect or otherwise loses such holder’s right to such payment or appraisal,
if any. If, after the Effective Time of the Merger, such holder fails to perfect
or loses any such right to appraisal, each such share of such holder shall be
treated as a share that had been converted as of the Effective Time of the
Merger into the right to receive Merger Consideration in accordance with this
Section 2.01. The Company shall give prompt notice to the Parent of any demands
received by the Company for appraisal of shares of Company Common Stock, and the
Parent shall have the right to participate in all negotiations and proceedings
with respect to such demands. The Company shall not, except with the prior
written consent of the Parent, make any payment with respect to, or settle or
offer to settle, any such demands.

2.02   Exchange Ratio. The “Exchange Ratio” is as follows: Each share of Company
Stock shall be converted into shares of Parent Common Stock in the Merger, an
Exchange Ratio of 1: 5,036,778 Parent.

2.03   Stock Warrants. At the Effective Time of the Merger, there will be no
outstanding warrants to purchase Parent Common Stock.

2.04   Exchange of Certificates.

        (a)     Exchange of Certificates. As soon as reasonably practicable as
of or after the Effective Time of the Merger, the Parent shall issue the Parent
Shares, for the benefit of the holders of shares of Company Common Stock, for
exchange in accordance with this Article II.

4

--------------------------------------------------------------------------------



        (b)     Settlement Date. The settlement date as set forth herein shall
be such date which is six months from the Effective Time of the Merger and the
date of the resolution of any Contests further to Section 8.03 herein.

        (c)     Exchange Procedures. At the Effective Time of the Merger, each
holder of an outstanding certificate or certificates which prior thereto
represented shares of Company Common Stock shall, upon surrender of such
certificate or certificates and acceptance be entitled to a certificate or
certificates representing the number of shares of Parent Common Stock into which
the aggregate number of shares of Company Common Stock previously represented by
such certificate or certificates surrendered shall have been converted pursuant
to this Agreement. The Company shareholders shall accept such certificates upon
compliance with such reasonable terms and conditions to affect an orderly
exchange thereof in accordance with normal exchange practices. All shares of
Company Common Stock shall be surrendered at the Effective Time of the Merger.
After the Effective Time of the Merger, there shall be no further transfer on
the records of the Company or its transfer agent of certificates representing
shares of Company Common Stock. If any certificate for such Parent Common Stock
is to be issued in a name other than that in which the certificate for Company
Common Stock surrendered for exchange is registered, it shall be a condition of
such exchange that the certificate so surrendered shall be properly endorsed,
with signature guaranteed, or otherwise in proper form for transfer and that the
person requesting such exchange shall pay to the Parent or its transfer agent
any transfer or other taxes or other costs required by reason of the issuance of
certificates for such Parent Common Stock in a name other than that of the
registered holder of the certificate surrendered, or establish to the
satisfaction of the Parent or its transfer agent that all taxes have been paid.

        (d)     No Further Ownership Rights in Company Common Stock. All shares
of Parent Common Stock issued upon the surrender for exchange of certificates
representing shares of Company Common Stock in accordance with the terms of this
Article II shall be deemed to have been issued (and paid) in full satisfaction
of all rights pertaining to the shares of Company Common Stock theretofore
represented by such certificates.

        (e)     No Liability. None of the Parent, the Merger Sub, or the Company
shall be liable to any person in respect of any shares of Parent Common Stock
(or dividends or distributions with respect thereto) delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.
All certificates representing shares of Company Common Stock shall have been
surrendered at the Effective Time of the Merger.

5

--------------------------------------------------------------------------------



ARTICLE III:
REPRESENTATIONS AND WARRANTIES

3.01   Representations and Warranties of the Company. Except as set forth in the
Company Disclosure Schedule delivered by the Company to the Parent at the time
of execution of this Agreement, the Company represents and warrants to the
Parent and the Merger Sub as follows:

        (a)     Organization, Standing and Corporate Power. The Company is duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has the requisite corporate power and authority to carry on
its business as now being conducted. The Company is duly qualified or licensed
to do business and is in good standing in each jurisdiction in which the nature
of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed (individually or in the aggregate) would
not have a material adverse effect (as defined in Section 10.02) with respect to
the Company.

        (b)     Subsidiaries. The Company owns 100% of its subsidiaries, Favor
Sea (US) Limited, a New York corporation, Hong Kong Engineering Plastics Company
Limited, a corporation established and existing in China, which in turn owns
100% ownership interest in Harbin Xinda Macromolecule Material Co., Ltd., a
limited liability company established and existing in China (collectively,
“Company Subs”). The Company has no interest in any other company, corporation,
partnership, joint venture or otherwise other than the Company Subs.

        (c)     Capital Structure. The authorized capital stock of the Company
consists of 50,000 of Company Common Stock. There are 40,000 shares of Common
Stock outstanding, all of which are owned by Sellers. Except as set forth above,
no shares of capital stock or other equity securities of the Company are issued,
reserved for issuance or outstanding. All outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable
and not subject to preemptive rights. There are no outstanding bonds,
debentures, notes or other indebtedness or other securities of the Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which shareholders of the Company
may vote. The Company Disclosure Schedule sets forth the outstanding
Capitalization of the Company. Except as set forth above, there are no
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which the Company is a
party or by which it is bound obligating the Company to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock or
other equity or voting securities of the Company or obligating the Company to
issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of the Company to repurchase, redeem or otherwise acquire or make any payment in
respect of any shares of capital stock of the Company. There are no agreements
or arrangements pursuant to which the Company is or could be required to
register shares of Company Common Stock or other securities under the Securities
Act of 1933, as amended (the “Securities Act”) or other agreements or
arrangements with or among any security holders of the Company with respect to
securities of the Company.

6

--------------------------------------------------------------------------------



        (d)     Authority; Noncontravention. The Company has the requisite
corporate and other power and authority to enter into this Agreement and to
consummate the Merger. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The execution and
delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of the Company under, (i) the
Articles of Incorporation or Bylaws of the Company, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Company,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Company, its properties or assets. No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any federal,
state or local government or any court, administrative agency or commission or
other governmental authority, agency, domestic or foreign (a “Governmental
Entity”), is required by or with respect to the Company in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions contemplated hereby, except, with respect to
this Agreement, for the filing of the Articles of Merger with the Secretary of
State of Nevada.

        (e)     Financial Statements. (i) The Parent has received a copy of the
audited consolidated financial statements of the Company and Company Subs for
the fiscal year ended December 31, 2007 and 2006 and unaudited financial
statements for the nine-months ended September 30, 2008 and 2007 (collectively,
the “Financial Statements”). The Financial Statements fairly present the
financial condition of the Company at the dates indicated and its results of
their operations and cash flows for the periods then ended and, except as
indicated therein, reflect all claims against, debts and liabilities of the
Company, fixed or contingent, and of whatever nature. (ii) Since September 30,
2008 (the “Balance Sheet Date”), there has been no material adverse change in
the assets or liabilities, or in the business or condition, financial or
otherwise, or in the results of operations or prospects, of the Company, whether
as a result of any legislative or regulatory change, revocation of any license
or rights to do business, fire, explosion, accident, casualty, labor trouble,
flood, drought, riot, storm, condemnation, act of God, public force or otherwise
and no material adverse change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operation or
prospects, of the Company except in the ordinary course of business. (iii) Since
the Balance Sheet Date, the Company has not suffered any damage, destruction or
loss of physical property (whether or not covered by insurance) affecting its
condition (financial or otherwise) or operations (present or prospective), nor
has the Company issued, sold or otherwise disposed of, or agreed to issue, sell
or otherwise dispose of, any capital stock or any other security of the Company
and has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any capital stock or any other security of the
Company or has incurred or agreed to incur any indebtedness for borrowed money.

7

--------------------------------------------------------------------------------



        (f)     Absence of Certain Changes or Events. Since the Balance Sheet
Date, the Company has conducted its business only in the ordinary course
consistent with past practice, and there is not and has not been: (i) any
material adverse change with respect to the Company; (ii) any condition, event
or occurrence which individually or in the aggregate could reasonably be
expected to have a material adverse effect or give rise to a material adverse
change with respect to the Company; (iii) any event which, if it had taken place
following the execution of this Agreement, would not have been permitted by
Section 4.01 without prior consent of the Parent; or (iv) any condition, event
or occurrence which could reasonably be expected to prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement.

        (g)     Litigation; Labor Matters; Compliance with Laws.

        (i)     There is no suit, action or proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Company having, or which, insofar as reasonably could be foreseen by the
Company, in the future could have, any such effect.

        (ii)     The Company is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to the Company.

        (iii)     The conduct of the business of the Company complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.

8

--------------------------------------------------------------------------------



        (h)     Benefit Plans. The Company is not a party to any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which the Company currently has an obligation to
provide benefits to any current or former employee, officer or director of the
Company (collectively, “Benefit Plans”).

        (i)     Certain Employee Payments. The Company is not a party to any
employment agreement which could result in the payment to any current, former or
future director or employee of the Company of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

        (j)     Tax Returns and Tax Payments. The Company has timely filed all
Tax Returns required to be filed by it, has paid all Taxes shown thereon to be
due and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, no audit of
any Tax Return of the Company is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by the Company and is currently in effect. As used herein, “taxes” shall
mean all taxes of any kind, including, without limitation, those on or measured
by or referred to as income, gross receipts, sales, use, ad valorem, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium value added, property or windfall profits taxes, customs,
duties or similar fees,, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any governmental authority, domestic or foreign. As used herein, “Tax
Return” shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.

        (k)     Environmental Matters. The Company is in compliance with all
applicable Environmental Laws. “Environmental Laws” means all applicable
federal, state and local statutes, rules, regulations, ordinances, orders,
decrees and common law relating in any manner to contamination, pollution or
protection of human health or the environment, and similar state laws.

        (l)     Material Contract Defaults. The Company is not, or has not
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract; and there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a material default. For purposes of this Agreement, a Material Contract
means any contract, agreement or commitment that is effective as of the Closing
Date to which the Company is a party (i) with expected receipts or expenditures
in excess of $100,000, (ii) requiring the Company to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $100,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.

9

--------------------------------------------------------------------------------



        (m)     Properties. The Company has good, clear and marketable title to
all the tangible properties and tangible assets reflected in the latest balance
sheet as being owned by the Company or acquired after the date thereof which
are, individually or in the aggregate, material to the Company’s business
(except properties sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all material liens.

        (n)     Trademarks and Related Contracts. To the knowledge of the
Company:

                 (i)     As used in this Agreement, the term “Trademarks” means
trademarks, service marks, trade names, Internet domain names, designs, slogans,
and general intangibles of like nature; the term “Trade Secrets” means
technology; trade secrets and other confidential information, know-how,
proprietary processes, formulae, algorithms, models, and methodologies; the term
“Intellectual Property” means patents, copyrights, Trademarks, applications for
any of the foregoing, and Trade Secrets; the term “Company License Agreements”
means any license agreements granting any right to use or practice any rights
under any Intellectual Property (except for such agreements for off-the-shelf
products that are generally available or less than $25,000), and any written
settlements relating to any Intellectual Property, to which the Company is a
party or otherwise bound; and the term “Software” means any and all computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code.

                 (ii)     To the knowledge of the Company, none of the Company’s
Intellectual Property or Company License Agreements infringe upon the rights of
any third party that may give rise to a cause of action or claim against the
Company or its successors.

        (o)     Board Recommendation. The Board of Directors of the Company has
unanimously determined that the terms of the Merger are fair to and in the best
interests of the shareholders of the Company and recommended that the holders of
the shares of Company Common Stock approve the Merger.

10

--------------------------------------------------------------------------------



        (p)     Required Company Vote. The affirmative vote of a majority of the
shares of each of the Company Common Stock is the only vote of the holders of
any class or series of the Company’s securities necessary to approve the Merger
(the “Company Shareholder Approval”).

3.02   Representations and Warranties of Company Subs. Except as set forth in
the Company Disclosure Schedule delivered by the Company to the Parent at the
time of execution of this Agreement, the Company and the Shareholders, jointly
and severally, each represents and warrants to the Parent and the Merger Sub as
follows:

        (a)     Organization, Standing and Corporate Power. Company Subs are
duly organized, validly existing and in good standing under the laws of the
People’s Republic of China and Hong Kong and has the requisite corporate power
and authority to carry on its business as now being conducted. Company Subs are
duly qualified or licensed to do business and are in good standing in each
jurisdiction in which the nature of their business or the ownership or leasing
of their properties makes such qualification or licensing necessary, other than
in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect (as
defined in Section 10.02) with respect to Company Subs.

        (b)     Subsidiaries: The Company Subs are 100% owned by the Company and
shall remain wholly owned subsidiaries of the Company following the Sale.

        (c)     Capital Structure. Except as set forth in the Financial
Statements, no shares of capital stock or other equity securities of Company
Subs are issued, reserved for issuance or outstanding. All outstanding equity
ownership interest in Company Subs are duly authorized, validly issued, fully
paid and nonassessable and not subject to preemptive rights. There are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of Company Subs having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which shareholders
of Company Subs may vote. The Company Disclosure Schedule sets forth the
outstanding Capitalization of Company Subs. Except as set forth above, there are
no outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which Company Subs are a
party or by which they are bound obligating Company Subs to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of Company Subs or obligating Company
Subs to issue, grant, extend or enter into any such security, option, warrant,
call, right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of Company Subs to repurchase, redeem or otherwise acquire or make any payment
in respect of any shares of capital stock of Company Subs. There are no
agreements or arrangements pursuant to which Company Subs are or could be
required to register shares of Company Common Stock or other securities under
the Securities Act of 1933, as amended (the “Securities Act”) or other
agreements or arrangements with or among any security holders of Company Subs
with respect to securities of Company Subs.

11

--------------------------------------------------------------------------------



        (d)     Authority; Noncontravention. Each of the Company Subs has the
requisite corporate and other power and authority to enter into this Agreement
and to make the representations contained herein. This Agreement has been duly
executed and delivered by Company Subs and constitutes a valid and binding
obligation of Company Subs, enforceable against Company Subs in accordance with
its terms. The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions hereof will not, conflict with, or result in any breach or
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
or “put” right with respect to any obligation or to loss of a material benefit
under, or result in the creation of any lien upon any of the properties or
assets of Company Subs under, (i) the Articles of Incorporation or Bylaws of
Company Subs, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to Company Subs, its properties or assets, or (iii)
subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to Company Subs, their properties or
assets. No consent, approval, order or authorization of, or registration,
declaration or filing with, or notice to, any federal, state or local government
or any court, administrative agency or commission or other governmental
authority, agency, domestic or foreign (a “Governmental Entity”), is required by
or with respect to Company Subs in connection with the execution and delivery of
this Agreement by Company Subs or the consummation by Company Subs of the
transactions contemplated hereby, except, as set forth in the Company Disclosure
Schedule.

        (e)     Absence of Certain Changes or Events. Since the Balance Sheet
Date, other than the ownership interest transfer to the Company, if applicable,
each of the Company Subs has conducted its business only in the ordinary course
consistent with past practice, and there is not and has not been: (i) any
material adverse change with respect to Company Subs; (ii) any condition, event
or occurrence which individually or in the aggregate could reasonably be
expected to have a material adverse effect or give rise to a material adverse
change with respect to Company Subs; (iii) any event which, if it had taken
place following the execution of this Agreement, would not have been permitted
by Section 4.01 without prior consent of the Parent; or (iv) any condition,
event or occurrence which could reasonably be expected to prevent, hinder or
materially delay the ability of Company Subs to consummate the transactions
contemplated by this Agreement.

        (f)     Litigation; Labor Matters; Compliance with Laws.

                 (i)     There is no suit, action or proceeding or investigation
pending or, to the knowledge of Company Subs, threatened against or affecting
Company Subs or any basis for any such suit, action, proceeding or investigation
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to Company Subs or prevent, hinder or
materially delay the ability of Company Subs to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
Company Subs having, or which, insofar as reasonably could be foreseen by
Company Subs, in the future could have, any such effect.

12

--------------------------------------------------------------------------------



                 (ii)     None of the Company Subs is a party to, or bound by,
any collective bargaining agreement, contract or other agreement or
understanding with a labor union or labor organization, nor is any the subject
of any proceeding asserting that it has committed an unfair labor practice or
seeking to compel it to bargain with any labor organization as to wages or
conditions of employment nor is there any strike, work stoppage or other labor
dispute involving it pending or, to its knowledge, threatened, any of which
could have a material adverse effect with respect to Company Subs.

                 (iii)     The conduct of the business of Company Subs complies
with all statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or arbitration awards applicable thereto.

        (g)     Benefit Plans. None of the Company Subs is a party to any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which it currently has an obligation to provide
benefits to any current or former employee, officer or director of Company Subs
(collectively, “Benefit Plans”).

        (h)     Certain Employee Payments. None of the Company Subs is a party
to any employment agreement which could result in the payment to any current,
former or future director or employee of Company Subs of any money or other
property or rights or accelerate or provide any other rights or benefits to any
such employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

        (i)     Tax Returns and Tax Payments. Each of the Company Subs has
timely filed all Tax Returns required to be filed by it, has paid all Taxes
shown thereon to be due and has provided adequate reserves in its financial
statements for any Taxes that have not been paid, whether or not shown as being
due on any returns. No material claim for unpaid Taxes has been made or become a
lien against the property of Company Subs or is being asserted against Company
Subs, no audit of any Tax Return of Company Subs is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by Company Subs and is currently in effect. As used
herein, “taxes” shall mean all taxes of any kind, including, without limitation,
those on or measured by or referred to as income, gross receipts, sales, use, ad
valorem, franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium value added, property or windfall profits
taxes, customs, duties or similar fees,, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by any governmental authority, domestic or foreign.
As used herein, “Tax Return” shall mean any return, report or statement required
to be filed with any governmental authority with respect to Taxes.

13

--------------------------------------------------------------------------------



        (j)     Environmental Matters. Each of the Company Subs is in material
compliance with all applicable Environmental Laws. “Environmental Laws” means
all applicable federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws.

        (k)     Material Contract Defaults. None of the Company Subs is, nor
have they received any notice or has any knowledge that any other party is, in
default in any respect under any Material Contract; and there has not occurred
any event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a Material
Contract means any contract, agreement or commitment that is effective as of the
Closing Date to which Company Subs is a party (i) with expected receipts or
expenditures in excess of $100,000, (ii) requiring Company Subs to indemnify any
person, (iii) granting exclusive rights to any party, (iv) evidencing
indebtedness for borrowed or loaned money in excess of $100,000 or more,
including guarantees of such indebtedness, or (v) which, if breached by Company
Subs in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from Company Subs or (C) give
rise to a right of acceleration of any material obligation or loss of any
material benefit under any such contract, agreement or commitment.

        (l)     Properties. Each of the Company Subs has good, clear and
marketable title to all the tangible properties and tangible assets reflected in
the latest balance sheet as being owned by Company Subs or acquired after the
date thereof which are, individually or in the aggregate, material to Company
Subs’s business (except properties sold or otherwise disposed of since the date
thereof in the ordinary course of business), free and clear of all material
liens.

        (m)     Trademarks and Related Contracts. To the knowledge of Company
Subs:

                 (i)     As used in this Agreement, the term “Trademarks” means
trademarks, service marks, trade names, Internet domain names, designs, slogans,
and general intangibles of like nature; the term “Trade Secrets” means
technology; trade secrets and other confidential information, know- how,
proprietary processes, formulae, algorithms, models, and methodologies; the term
“Intellectual Property” means patents, copyrights, Trademarks, applications for
any of the foregoing, and Trade Secrets; the term “Company License Agreements”
means any license agreements granting any right to use or practice any rights
under any Intellectual Property (except for such agreements for off-the-shelf
products that are generally available or less than $25,000), and any written
settlements relating to any Intellectual Property, to which Company Subs is a
party or otherwise bound; and the term “Software” means any and all computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code.

14

--------------------------------------------------------------------------------



                 (ii)     To the knowledge of Company Subs, none of Company
Subs’s Intellectual Property or Company License Agreements infringe materially
upon the rights of any third party that may give rise to a cause of action or
claim against Company Subs or their successors.

3.03   Representations and Warranties of the Parent and the Merger Sub. Except
as set forth in the disclosure schedule delivered by the Parent to the Company
at the time of execution of this Agreement (the “Parent Disclosure Schedule”),
the Parent and the Merger Sub represent and warrant to the Company as follows:

        (a)     Organization, Standing and Corporate Power. Each of the Parent,
the Merger Sub and the other Parent Subsidiaries (as defined in Section 3.03(b))
is (or at Closing will be) duly organized, validly existing and in good standing
under the laws of the State of Nevada, as is applicable, and has the requisite
corporate power and authority to carry on its business as now being conducted.
Each of the Parent, the Merger Sub and the other Parent Subsidiaries is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to the Parent.

        (b)     Subsidiaries. The Parent has one subsidiary: Merger Sub, which
is a Nevada corporation incorporated in December 2008. All the outstanding
shares of capital stock of each such entity which is a corporation have been
validly issued and are fully paid and nonassessable and, except as set forth in
the Parent Disclosure Schedule, are owned (of record and beneficially) by the
Parent, free and clear of all Liens. Except for the capital stock of its
subsidiaries, which are corporations, the Parent does not own, directly or
indirectly, any capital stock or other ownership interest in any corporation,
partnership, business association, joint venture or other entity.

15

--------------------------------------------------------------------------------



        (c)     Capital Structure. As of the date of this Agreement, the
authorized capital stock of the Parent consists of 100,000,000 shares of Parent
Common Stock, $0.0001 par value, and 10,000,000 shares of preferred stock at
$0.0001 par value, of which approximately 49,632,222 shares of Parent Common
Stock will be issued and outstanding as of the date of this Agreement and no
shares of Parent Common Stock are issuable upon the exercise of outstanding
warrants, convertible notes, and options and otherwise. As of the date hereof,
there are approximately 330 shareholders of the Parent Common Stock issued and
outstanding. Immediately prior to the Closing, pursuant to Section 1.08 of the
Agreement, there shall be an approximate 124.1:1 reverse split of shares of
Parent Common Stock issue and outstanding. Except as set forth above, no shares
of capital stock or other equity securities of the Parent are issued, reserved
for issuance or outstanding. All outstanding shares of capital stock of the
Parent are, and all shares which may be issued pursuant to this Agreement will
be, when issued, duly authorized, validly issued, fully paid and nonassessable,
not subject to preemptive rights, and issued in compliance with all applicable
state and federal laws concerning the issuance of securities. There are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of the Parent having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which shareholders
of the Parent may vote. Except as set forth above, there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which the Parent or any of its
subsidiaries is a party or by which any of them is bound obligating the Parent
or any its subsidiaries to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity securities
of the Parent or any of its subsidiaries or obligating the Parent or any of its
subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other equity securities of the
Parent or any of its subsidiaries or obligating the Parent or any of its
subsidiaries to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking. There
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Parent or any of its subsidiaries to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of the Parent or any of its subsidiaries.

        (d)     Authority; Noncontravention. The Parent and subsidiaries have
all requisite corporate authority to enter into this Agreement and to consummate
the transactions contemplated by this Agreement. The execution and delivery of
this Agreement by the Parent and the Merger Sub and the consummation by the
Parent and the Merger Sub of the transactions contemplated by this Agreement
have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of the Parent and the Merger Sub. This Agreement
has been duly executed and delivered by and constitutes a valid and binding
obligation of each of the Parent and the Merger Sub, enforceable against each
such party in accordance with its terms. The execution and delivery of this
agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions of this Agreement will not,
conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of the Parent or any of its
subsidiaries under, (i) the articles of incorporation or bylaws of the Parent or
the Merger Sub or the comparable charter or organizational documents of any
other subsidiary of the Parent, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to the Parent, the Merger Sub or any other
subsidiary of the Parent or their respective properties or assets, or (iii)
subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to the Parent, the Merger Sub or any
other subsidiary of the Parent or their respective properties or assets, other
than, in the case of clauses (ii) and (iii), any such conflicts, breaches,
violations, defaults, rights, losses or liens that individually or in the
aggregate could not have a material adverse effect with respect to the Parent or
could not prevent, hinder or materially delay the ability of the Parent to
consummate the transactions contemplated by this Agreement. No consent,
approval, order or authorization of, or registration, declaration or filing
with, or notice to, any Governmental Entity is required by or with respect to
the Parent, the Merger Sub or any other subsidiary of the Parent in connection
with the execution and delivery of this Agreement by the Parent or the Merger
Sub or the consummation by the Parent or the Merger Sub, as the case may be, of
any of the transactions contemplated by this Agreement, except for the filing of
the Articles of Merger with the Secretaries of State of Nevada, as required, and
such other consents, approvals, orders, authorizations, registrations,
declarations, states.

16

--------------------------------------------------------------------------------



        (e)     SEC Documents; Undisclosed Liabilities. The Parent has filed all
reports, schedules, forms, statements and other documents as required by the
Securities and Exchange Commission (the “SEC”) and the Parent has delivered or
made available to the Company all reports, schedules, forms, statements and
other documents filed with the SEC (collectively, and in each case including all
exhibits and schedules thereto and documents incorporated by reference therein,
the “Parent SEC Documents”). As of their respective dates, the Parent SEC
Documents complied in all material respects with the requirements of the
Securities Act or the Securities Exchange Act of 1934, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC documents, and none of the Parent SEC Documents (including any and
all consolidated financial statements included therein) as of such date
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent revised or superseded by a subsequent filing
with the SEC (a copy of which has been provided to the Company prior to the date
of this Agreement), none of the Parent SEC Documents, to the knowledge of the
Parent’s management, contains any untrue statement of a material fact or omits
to state any material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of the Parent included in such Parent SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited consolidated quarterly statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Parent and its consolidated subsidiaries
as of the dates thereof and the consolidated results of operations and changes
in cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Parent’s independent accountants). Except as set forth in the Parent SEC
Documents, at the date of the most recent audited financial statements of the
Parent included in the Parent SEC Documents, neither the Parent nor any of its
subsidiaries had, and since such date neither the Parent nor any of such
subsidiaries has incurred, any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) which, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to the Parent.

17

--------------------------------------------------------------------------------



        (f)     Absence of Certain Changes or Events. Except as disclosed in the
Parent SEC Documents, since the date of the most recent financial statements
included in the Parent SEC Documents, the Parent has conducted its business only
in the ordinary course consistent with past practice in light of its current
business circumstances, and there is not and has not been: (i) any material
adverse change with respect to the Parent; (ii) any condition, event or
occurrence which, individually or in the aggregate, could reasonably be expected
to have a material adverse effect or give rise to a material adverse change with
respect to the Parent; (iii) any event which, if it had taken place following
the execution of this Agreement, would not have been permitted by Section 4.02
without the prior consent of the Company; or (iv) any condition, event or
occurrence which could reasonably be expected to prevent, hinder or materially
delay the ability of the Parent to consummate the transactions contemplated by
this Agreement.

        (g)     Interim Operations of the Merger Sub. The Merger Sub was formed
solely for the purpose of engaging in the transactions contemplated hereby, has
(or will have) engaged in no other business activities and has (or will have)
conducted its operations only as contemplated hereby.

        (h)     Litigation; Labor Matters; Compliance with Laws.

                 (i)     There is no suit, action or proceeding or investigation
pending or, to the knowledge of the Parent, threatened against or affecting the
Parent or any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Parent or prevent, hinder or
materially delay the ability of the Parent to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Parent having, or which, insofar as reasonably could be foreseen by the Parent,
in the future could have, any such effect.

                 (ii)     The Parent is not a party to, or bound by, any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor is it the subject of any
proceeding asserting that it has committed an unfair labor practice or seeking
to compel it to bargain with any labor organization as to wages or conditions of
employment nor is there any strike, work stoppage or other labor dispute
involving it pending or, to its knowledge, threatened, any of which could have a
material adverse effect with respect to the Parent.

                 (iii)     The conduct of the business of the Parent complies
with all statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or arbitration awards applicable thereto.

18

--------------------------------------------------------------------------------



        (i)     Benefit Plans. The Parent is not a party to any Benefit Plan
under which the Parent currently has an obligation to provide benefits to any
current or former employee, officer or director of the Parent.

        (j)     Certain Employee Payments. The Parent is not a party to any
employment agreement which could result in the payment to any current, former or
future director or employee of the Parent of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

        (k)     Tax Returns and Tax Payments. The Parent has timely filed all
Tax Returns required to be filed by it, has paid all Taxes shown thereon to be
due and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of the Parent or is being asserted against the Parent, no audit of any
Tax Return of the Parent is being conducted by a tax authority, and no extension
of the statute of limitations on the assessment of any Taxes has been granted by
the Parent and is currently in effect.

        (l)     Environmental Matters. The Parent is in material compliance with
all applicable Environmental Laws.

        (m)     Material Contract Defaults. The Parent is not, or has not,
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract; and there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a material default. For purposes of this Agreement, a Material Contract
means any contract, agreement or commitment that is effective as of the Closing
Date to which the Parent is a party (i) with expected receipts or expenditures
in excess of $10,000, (ii) requiring the Parent to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $10,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Parent in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Parent or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.

        (n)     Properties. The Parent has good, clear and marketable title to
all the tangible properties and tangible assets reflected in the latest balance
sheet as being owned by the Parent or acquired after the date thereof which are,
individually or in the aggregate, material to the Parent’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.

19

--------------------------------------------------------------------------------



        (o)     Trademarks and Related Contracts. The Parent does not hold any
Trademarks, Trade Secrets, or Intellectual Property, and is not party to any
license agreements regarding such.

        (p)     Board Recommendation. The Board of Directors of the Parent has
unanimously determined that the terms of the Merger are fair to and in the best
interests of the shareholders of the Parent.

        (q)     Spin-Off. Immediately after and in conjunction with the
consummation of the Merger, the Parent will spin off all of assets and
liabilities of the Parent’s existing operation to Sotech, Inc., a Georgia
corporation (“Sotech”), in a distribution (the “Spin-Off”) so that the only
material assets of the Parent following the Spin-Off will be the ownership of
the Merger Sub. Sotech shall assume all existing and future liabilities arising
from or associated with or related to the existing operation of the Parent so
that the Parent and the newly merged entity shall not be liable for any such
liabilities.

        (r)     Liabilities. The Parent and the Merger Sub guarantee that the
Company and the Sellers are free from any and all claims, liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise) from the
operations of the Parent and any of its subsidiaries on and prior to the date
hereof. The foregoing representation and warranty of the Parent and the Merger
Sub under this Section 3.03(r) shall survive and remain in full force and effect
for the two years following the Effective Time of the Merger.

        (s)     (s) _____. The Parent and the Merger Sub guarantee that prior to
the consummation of the Merger all outstanding Parent Common Stock purchase
rights, options, and warrants shall be cancelled (the “Cancellation”). The
Parent will file a Form 8-K with the SEC regarding such Cancellation.

ARTICLE IV:
COVENANTS RELATING TO
CONDUCT OF BUSINESS PRIOR TO MERGER

4.01   Conduct of the Company and the Parent. From the date of this Agreement
and until the Effective Time of the Merger, or until the prior termination of
this Agreement, the Company and the Parent, shall not, unless mutually agreed to
in writing:

        (a)     engage in any transaction, except in the normal and ordinary
course of business, or create or suffer to exist any Lien or other encumbrance
upon any of their respective assets or which will not be discharged in full
prior to the Effective Time of the Merger;

20

--------------------------------------------------------------------------------



        (b)     sell, assign or otherwise transfer any of their assets, or
cancel or compromise any debts or claims relating to their assets, other than
for fair value, in the ordinary course of business, and consistent with past
practice;

        (c)     fail to use reasonable efforts to preserve intact their present
business organizations, keep available the services of their employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Effective Time of the Merger;

        (d)     except for matters related to complaints by former employees
related to wages, suffer or permit any material adverse change to occur with
respect to the Company and the Parent or their business or assets; or

        (e)     Make any material change with respect to their business in
accounting or bookkeeping methods, principles or practices, except as required
by GAAP.

ARTICLE V:
ADDITIONAL AGREEMENTS

5.01   Access to Information; Confidentiality.

        (a)     The Company shall, and shall cause its officers, employees,
counsel, financial advisors and other representatives to, afford to the Parent
and its representatives reasonable access during normal business hours during
the period prior to the Effective Time of the Merger to its and to Company Subs’
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its and Company Subs’ officers,
employees and representatives to, furnish promptly to the Parent all information
concerning their respective business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. For the purposes of determining the accuracy of the representations and
warranties of the Parent and the Merger Sub set forth herein and compliance by
the Parent and the Merger Sub of their respective obligations hereunder, during
the period prior to the Effective Time of the Merger, the Parent shall provide
the Company and its representatives with reasonable access during normal
business hours to its and Merger Sub’s properties, books, contracts,
commitments, personnel and records as may be necessary to enable the Company to
confirm the accuracy of the representations and warranties of the Parent and the
Merger Sub set forth herein and compliance by the Parent and the Merger Sub of
their obligations hereunder, and, during such period, the Parent shall, and
shall cause its subsidiaries, officers, employees and representatives to,
furnish promptly to the Company upon its request (i) a copy of each report,
schedule, registration statement and other document filed by it during such
period pursuant to the requirements of federal or state securities laws and (ii)
all other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company, the Merger Sub, and the
Parent will hold, and will cause its respective directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in confidence.

21

--------------------------------------------------------------------------------



        (b)     No investigation pursuant to this Section 5.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.

5.02   Best Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger and the other transactions contemplated by this
Agreement. The Parent, the Merger Sub and the Company will use their best
efforts and cooperate with one another (i) in promptly determining whether any
filings are required to be made or consents, approvals, waivers, permits or
authorizations are required to be obtained (or, which if not obtained, would
result in an event of default, termination or acceleration of any agreement or
any put right under any agreement) under any applicable law or regulation or
from any governmental authorities or third parties, including parties to loan
agreements or other debt instruments and including such consents, approvals,
waivers, permits or authorizations as may be required to transfer the assets and
related liabilities of the Company to the Merger Sub in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or authorizations
and (ii) in facilitating each other’s due diligence investigations. The Parent
and the Company shall mutually cooperate in order to facilitate the achievement
of the benefits reasonably anticipated from the Merger.

5.03   Public Announcements. The Parent and the Merger Sub, on the one hand, and
the Company, on the other hand, will consult with each other before issuing, and
provide each other the opportunity to review and comment upon, any press release
or other public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process. The parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.
Notwithstanding the foregoing, Company may disclose the contemplated Merger in
letters to the Company’s optionees for purposes of fulfilling the Company’s
obligations under the Company Option Plan to the said optionees.

5.04   Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

22

--------------------------------------------------------------------------------



5.05   Directorships. Upon the Effective Time of the Merger, all officers of the
Parent shall have resigned and the Parent shall have taken all action to cause
HAN Jie, MA Qingwei, MA Junjie to be elected to its Board of Directors and its
officers to consist of the following: Mr. HAN Jie as the Chairman of the Board,
the CEO and acting CFO.

5.06   No Solicitation. Except as previously agreed to in writing by the other
party, neither the Company or the Parent shall authorize or permit any of its
officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage or take any action to facilitate the submission of
inquiries, proposals or offers from any person relating to any matter concerning
any merger, consolidation, business combination, recapitalization or similar
transaction involving the Company or the Parent, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Merger or which would or could be expected to dilute
the benefits to the Company of the transactions contemplated hereby. The Company
or the Parent will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any parties conducted heretofore
with respect to any of the foregoing.

ARTICLE VI:
CONDITIONS PRECEDENT

6.01   Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

        (a)     Opinions of Counsel. Execution and delivery of the following: to
the Company, an opinion of counsel from the Parent’s legal counsel that the
terms, conditions and structure of this Merger satisfy Nevada law.

        (b)     No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger shall be in effect.

        (c)     No Dissent. Holders of no more than five percent (5%) of the
Merger Sub’s Common Stock shall have dissented to the Merger.

        (d)     Auditor Letter. Auditor’s bring down letter confirming the
cancellation of all liabilities of the Parent and its subsidiaries.

        (e)     Deliverables of Parent. Parent shall deliver to the Sellers the
following:

23

--------------------------------------------------------------------------------



                 (i)     the minute books of the Parent and any of its
subsidiaries, including its corporate seals, unissued stock certificates, stock
registers, Certificate of Incorporation, bylaws and corporate minutes;

                 (ii)     information on any bank accounts of the Parent and any
of its subsidiaries and confirmation of the cancellation of such bank accounts;

                 (iii)        copies of any material contracts of the Parent and
any of its subsidiaries; and

                 (iv)        a certificate respecting the good standing of the
Parent from the Secretary of State of Nevada.

6.02   Conditions to Obligations of the Parent and the Merger Sub. The
obligations of the Parent and the Merger Sub to effect the Merger are further
subject to the following conditions:

        (a)     Representations and Warranties. The representations and
warranties of the Company and Company Subs set forth in this Agreement shall be
true and correct in all material respects, in each case as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date. The Parent shall have received a certificate signed on behalf of the
Company by the president of the Company to such effect.

        (b)     Performance of Obligations of the Company. The Company and
Company Subs shall have performed the obligations required to be performed by
them under this Agreement at or prior to the Closing Date (except for such
failures to perform as have not had or could not reasonably be expected, either
individually or in the aggregate, to have a material adverse effect with respect
to the Company or adversely affect the ability of the Company to consummate the
transactions herein contemplated or perform its obligations hereunder), and the
Parent shall have received a certificate signed on behalf of the Company by the
president of the Company to such effect.

        (c)     Consents, etc. The Parent shall have received evidence, in form
and substance reasonably satisfactory to it, that such licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities and other third parties as necessary in connection with the
transactions contemplated hereby have been obtained.

24

--------------------------------------------------------------------------------



        (d)     No Litigation. There shall not be pending or threatened by any
Governmental Entity any suit, action or proceeding (or by any other person any
suit, action or proceeding which has a reasonable likelihood of success), (i)
challenging or seeking to restrain or prohibit the consummation of the Merger or
any of the other transactions contemplated by this Agreement or seeking to
obtain from the Parent or any of its subsidiaries any damages that are material
in relation to the Parent and its subsidiaries taken as a whole, (ii) seeking to
prohibit or limit the ownership or operation by the Company, the Parent or any
of its subsidiaries of any material portion of the business or assets of the
Company, the Parent or any of its subsidiaries, or to dispose of or hold
separate any material portion of the business or assets of the Company, the
Parent or any of its subsidiaries, as a result of the Merger or any of the other
transactions contemplated by this Agreement, (iii) seeking to impose limitations
on the ability of the Parent or Merger Sub to acquire or hold, or exercise full
rights of ownership of, any shares of Company Common Stock or Common Stock of
the Surviving Corporation, including, without limitation, the right to vote the
Company Common Stock or Common Stock of the Surviving Corporation on all matters
properly presented to the shareholders of the Company or the Surviving
Corporation, respectively, or (iv) seeking to prohibit the Parent or any of its
subsidiaries from effectively controlling in any material respect the business
or operations of the Company.

        (e)     Due Diligence Investigation. The Parent shall be satisfied with
the results of its due diligence investigation of the Company and Company Subs
in its sole and absolute discretion.

        (f)     The Company shall file a Form 8-K with the SEC within four
business days of the Closing Date of the Merger containing information about the
Merger and Pro Forma financial statements of the Parent and the Company and
audited financial statements of the Company as required by Regulation S-K. Such
Form 8-K shall be in form and substance acceptable to Parent and its counsel
prior to Closing.

6.03   Conditions to Obligation of the Company. The obligation of the Company to
effect the Merger is further subject to the following conditions:

        (a)     Representations and Warranties. The representations and
warranties of the Parent and the Merger Sub set forth in this Agreement shall be
true and correct in all material respects, in each case as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date. The Company shall have received a certificate signed on behalf of the
Parent by the president of the Parent to such effect.

        (b)     Performance of Obligations of the Parent and the Merger Sub. The
Parent and the Merger Sub shall have performed the obligations required to be
performed by them under this Agreement at or prior to the Closing Date (except
for such failures to perform as have not had or could not reasonably be
expected, either individually or in the aggregate, to have a material adverse
effect with respect to the Parent or adversely affect the ability of the Parent
to consummate the transactions herein contemplated or perform its obligations
hereunder), and the Company shall have received a certificate signed on behalf
of the Parent by the president of the Parent to such effect.

25

--------------------------------------------------------------------------------



        (c)     No Litigation. There shall not be pending or threatened any
suit, action or proceeding before any court, Governmental Entity or authority
(i) pertaining to the transactions contemplated by this Agreement or (ii)
seeking to prohibit or limit the ownership or operation by the Company, the
Parent or any of its subsidiaries, or to dispose of or hold separate any
material portion of the business or assets of the Company, the Parent or of its
any subsidiaries.

        (d)     Consents, etc. The Company shall have received evidence, in form
and substance reasonably satisfactory to it, that such licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities and other third parties as necessary in connection with the
transactions contemplated hereby have been obtained.

        (e)     Filing of Merger Agreement. The Parent shall have filed or will
promptly file after the Closing Date in the office of the Secretary of State or
other office of each jurisdiction in which such filings are required for the
Merger to become effective.

        (f)     Resignations. The Parent shall deliver to the Company written
resignations of all of the officers of the Parent and evidence of election of
those new directors and officers as further escribed in Section 5.06 herein.

        (g)     8-K. The Post Merger Company shall file a Form 8-K with the SEC
within four days of the closing of the Merger containing audited financial
statements of the Company as required by Regulation S-K.

ARTICLE VII:
TERMINATION, AMENDMENT AND WAIVER

7.01   Termination. This Agreement may be terminated and abandoned at any time
prior to the Effective Time of
the Merger:

        (a)     by mutual written consent of the Parent and the Company;

        (b)     by either the Parent or the Company if any Governmental Entity
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and nonappealable;

        (c)     by either the Parent or the Company if the Merger shall not have
been consummated on or before December 31, 2008 (other than as a result of the
failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Effective Time of the Merger);

26

--------------------------------------------------------------------------------



        (d)     by the Parent, if a material adverse change shall have occurred
relative to the Company;

        (e)     by the Parent, if the Company willfully fails to perform in any
material respect any of its material obligations under this Agreement; or

        (f)     by the Company, if the Parent or the Merger Sub willfully fails
to perform in any material respect any of their respective obligations under
this Agreement.

7.02   Effect of Termination. In the event of termination of this Agreement by
either the Company or the Parent as provided in Section 7.01, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of the Parent, the Merger Sub or the Company, other than
the provisions of the last sentence of Section 5.01(a) and this Section 7.02.
Nothing contained in this Section shall relieve any party for any breach of the
representations, warranties, covenants or agreements set forth in this
Agreement.

7.03   Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

7.04   Extension; Waiver. Subject to Section 7.0 1(c), at any time prior to the
Effective Time of the Merger, the parties may (a) extend the time for the
performance of any of the obligations or other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement, or (c) waive
compliance with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

7.05   Procedure for Termination, Amendment, Extension or Waiver. A termination
of this Agreement pursuant to Section 7.01, an amendment of this Agreement
pursuant to Section 7.03 or an extension or waiver of this Agreement pursuant to
Section 7.04 shall, in order to be effective, require in the case of the Parent,
the Merger Sub or the Company, action by its Board of Directors.

7.06   Return of Documents. In the event of termination of this Agreement for
any reason, the Parent and the Company will return to the other party all of the
other party’s documents, work papers, and other materials (including copies)
relating to the transactions contemplated in this Agreement, whether obtained
before or after execution of this Agreement. The Parent and Company will not use
any information so obtained from the other party for any purpose and will take
all reasonable steps to have such other party’s information kept confidential.

27

--------------------------------------------------------------------------------



ARTICLE VIII:
INDEMNIFICATION AND RELATED MATTERS

8.01   Survival of Representations and Warranties. The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time of the Merger until the Settlement
Date.

8.02   Indemnification.

        (a)     Irrespective of any due diligence investigation conducted by the
Company with regard to the transactions contemplated hereby, the Parent shall
indemnify and hold the Company and each of its officers and directors (the
“Company Representatives”) harmless from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (collectively, “Losses”) arising out of, based upon, attributable to or
resulting from any and all Losses incurred or suffered by the Company or any of
the Company Representatives resulting from or arising out of any breach of a
representation, warranty or covenant made by the Parent as set forth herein.

        (b)     The Company shall indemnify and hold the Parent and each of its
officers and directors (the “Parent Representatives”) harmless from and against
any and all liabilities, obligations, damages, losses, deficiencies, costs,
penalties, interest and expenses (collectively, “Losses”) arising out of, based
upon, attributable to or resulting from any and all Losses incurred or suffered
by the Parent or any of the Parent Representatives resulting from or arising out
of any breach of a representation, warranty or covenant made by Company as set
forth herein.

28

--------------------------------------------------------------------------------



8.03   Notice of Indemnification. In the event any proceeding shall be
threatened or instituted or any claim or demand shall be asserted in respect of
which payment may be sought by the Parent or any Parent Representative or by the
Company or any Company Representative, against the other, as the case may be
(each an “Indemnitee”), under the provisions of this Article VIII (an “Indemnity
Claim”), the Indemnitee shall promptly cause written notice of the assertion of
any such Claim of which it has knowledge which is covered by this indemnity to
be forwarded to the Parent Representative, who shall be Paul Kelly, or the
Company. Any notice of an Indemnity Claim by reason of any of the
representations, warranties or covenants contained in this Agreement shall state
specifically the representation, warranty or covenant with respect to which the
Indemnity Claim is made, the facts giving rise to an alleged basis for the
Claim, and the amount of the liability asserted against the Indemnitor by reason
of the Indemnity Claim. Within ten (10) days of the receipt of such written
notice, the Parent Representative or the Company, as the case may be, shall
notify the Indemnitee in writing of its intent to contest the indemnification
obligation (a “Contest”) or to accept liability hereunder. If the Parent
Representative or the Company, as the case may be, does not respond within ten
(10) days of the request of such written notice to such written notice, the
Parent Representative or the Company, as the case may be, will be deemed to
accept liability as it relates to the Merger Consideration. In such event, the
Indemnitee will deliver a Notice to the Parent that there is a determination of
liability to this Section 8.03 and the Parent shall be instructed to adjust the
Merger Consideration. In the event of a Contest, within ten (10) days of the
receipt of the written notice thereof, the parties will select arbitrators and
submit the dispute to binding arbitration before the American Arbitration
Association at a venue to be located in New York City. The arbitrators shall be
selected by the mutual agreement of the parties. If the parties can not agree on
the arbitrator, each may select one arbitrator and the two designated
arbitrators shall select the third arbitrator. If the third arbitrator can not
be agreed upon, the American Arbitration Association in New York shall select
the third arbitrator. A decision by the individual arbitrator or a majority
decision by the three arbitrators shall be final and binding upon the parties.
Such arbitration shall follow the rules of the American Arbitration Association
and must be resolved by the arbitrators within thirty (30) days after the matter
is submitted to arbitration. If the arbitration is ruled favorably for Parent so
that there is a determination of a Loss, the Indemnitee will deliver a Notice to
the Parent that there is a determination of liability pursuant to this Section
8.03 and the Parent shall adjust the Merger Consideration Deposit accordingly.

ARTICLE IX:
Intentionally left blank and reserved.

29

--------------------------------------------------------------------------------



ARTICLE X:
GENERAL PROVISIONS

10.01   Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by facsimile, electronic mail, or overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

(a) if to the Parent or Parent Representative, to:


  NB Telecom, Inc.
106 May Drive
Saxonburg, Pennsylvania 16056
Attn: Paul Kelly
(724) 352-7606


  Attention:


  Jones, Haley & Mottern, P.C.
115 Perimeter Center Place, Suite 170
Atlanta, Georgia 30346
Attn: Richard W. Jones
(770) 804-0500


(b) if to the Company, to:


  Favor Sea Limited
P.O. Box 957
Offshore Incorporations Centre
Road Town, Tortola, British Virgin Islands


  Attention:


  Allbright Law Offices
Citigroup Tower
4/F No. 33
Hua Yuan Shi Qiao Road
Pudong New Area Shanghai, 200120
Attn: Steve Zhu, Esq.
(021)-61059116


  Attention:


  Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: Howard H. Jiang, Esq.
(212) 704-6063


30

--------------------------------------------------------------------------------



10.02   Definitions. For purposes of this Agreement:

        (a)     an “affiliate” of any person means another person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first person;

        (b)     “material adverse change” or “material adverse effect” means,
when used in connection with the Company or the Parent, any change or effect
that either individually or in the aggregate with all other such changes or
effects is materially adverse to the business, assets, properties, condition
(financial or otherwise) or results of operations of such party and its
subsidiaries taken as a whole (after giving effect in the case of the Parent to
the consummation of the Merger);

        (c)     “person” means an individual, corporation, partnership, joint
venture, association, trust, unincorporated organization or other entity; and

        (d)     a “subsidiary” of any person means another person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of Directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) is owned directly or indirectly
by such first person.

10.03   Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

10.04   Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.

10.05   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

10.06   Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

10.07   Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

31

--------------------------------------------------------------------------------



10.08   Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

10.09   Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more such counterparts shall have been
executed by each of the parties and delivered to the other parties.




[SIGNATURE PAGE FOLLOWS]








32

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have caused their duly authorized
officers to execute this Agreement as of the date first above written.

PARENT:

  NB TELECOM, INC.


  By: /s/ Paul Kelly
Name: Paul Kelly
Title: President


MERGER SUB:

  CHINA XD PLASTICS COMPANY LIMITED


  By: /s/ Paul Kelly
Name: Paul Kelly
Title: President


SELLERS:

  PIAO Qiuyao


  /s/ PIAO Qiuyao     
On behalf of XD. Engineering Plastics Company Limited and the Minority
Shareholders.


COMPANY:

  FAVOR SEA LIMITED


  By: _____________________
Name:
Title:


33

--------------------------------------------------------------------------------

